Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01-27-22 has been entered and considered.
Claims 1-5, 8-10, 13, and17-26 are pending in the current application.
Claims 6-7, 11-12, and 14-15 are canceled.
Claims 1-5, 810, 13, 17-26 are rejected discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12-13, 16-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar et al (US 2014/0133486) in view of Maltz et al (US 2014/0078882). Hereinafter referred to as Sivasankar and Maltz.
Regarding claims 1, 8, 16 and 19. Sivasankar discloses a method of operating a multi-chassis link aggregation group (MC-LAG) system (see at least figures 1-2), comprising: aggregating a first interface to a downstream device from a first switch with a second downstream interface to the downstream device from a second switch (see at least figures 1-2). 
Sivasankar discloses all the limitations of the claimed invention with the exception of computing a load index value for the first switch as a function of at least one load parameter, the at least one load parameter being variable during operation of 
Sivasankar in view of Maltz discloses all the limitations of the claimed invention with the exception of synchronizing network address information learned by the first switch and the second switch during operation of the MC-LAG system, wherein an interlink of MC-LAG system couples the first switch and second switch, indicating load of the MC-LAG system at the first switch;, sending, via inter-link, a notification to the second switch indicating re-routing of traffic downstream device through the second switch. However, Earnstrom, from the same field of endeavor, teaches synchronizing network address information learned by the first switch and the second switch during 
Regarding claims 2, 13 and 17, Sivasankar in view of Maltz and further in view of earntrom discloses at least one load parameter comprises at least one of: a number of network addresses learned by the first switch; a frequency of interruption of the inter-switch link; a number of detected changes in network addresses learned by the first switch; a number of interfaces provided by the first switch, a number of disruption at the interfaces provided by the first switch and a number of interruptions of downstream connections to the first switch (Earnstrom: see figure 4).
Regarding claims 3 and 24. Sivasankar in view of Maltz discloses a method further comprising: re-synchronizing the network address information learned by the first switch and the second switch in response to re-enabling of the first interface (it would be inherent to resume operation after the restart of the link or switch which include synchronizing network view and topology). (Earnstrom: see claim 36)
Regarding claims 4 and 25-26. Sivasankar in view of Maltz discloses a method in wherein computing of the load index value for the first switch occurs repeatedly during 
Regarding claim 18. Sivasankar in view of Maltz in view of Earnstrom discloses a non-transitory computer-readable wherein remediation of the load condition comprises rebooting the first MC-LAG-configured switch (see at least paragraphs [0056], and [0060]).
Regarding claim 12. Sivasankar in view of Maltz in view of Earnstrom discloses a MC-LAG system wherein the load index value is computed as a function of at least one loading condition of the first switch (see at least figures 1-2).
Regarding claims 22-23, Sivasankar in view of Maltz in view of Earnstrom discloses a method wherein remediating the load condition comprises rebooting the first switch (Maltz:  see at least paragraphs [0056], and [0060]).
Claims 5, 9 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar in view of Maltz in view of Earnstrom and further in view of Sane et al (US 2017/0048146). Hereafter referred to as Sane.
Regarding claims 5 and 9, Sivasankar in view of Maltz in view of Earnstrom discloses all the limitations of the claimed invention with the exception of implementing a hashing algorithm to direct traffic through the first switch and the second switch. However, Same, from a similar field of endeavor, teaches implementing a hashing algorithm to direct traffic through the first switch and the second switch (see at least paragraph [0036]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Sane, as indicated, into the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar in view of Maltz in view of Earnstrom in view of Sane and further in view of Kahn et al (US 2021/0051761). Hereinafter referred to as Kahn.
Regarding claim 10, Sivasankar in view of Maltz in view of Earnstrom and further in view of Sane discloses all the limitations of the claimed invention with the exception that the learned network address information includes Media Access Control (MAC) and Address Resolution Protocol (ARP) information. However, Kahn, from the same field of endeavor, teaches the learned network address information includes Media Access Control (MAC) and Address Resolution Protocol (ARP) information (see at least paragraph [0037]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Kahn, as indicated, into the communication method of Sivasankar in view of Maltz in view of Earnstrom and further in view of Sane for the purpose of updating switching tables and network topology.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar in view of Maltz in view of Earnstrom in view of Earnstrom and further in view of Kahn et al (US 2021/0051761). Hereinafter referred to as Kahn.
Regarding claims 20-21, Sivasankar in view of Maltz in view of Earnstrom in view of Earnstrom discloses all the limitations of the claimed invention with the exception that the learned network address information includes Media Access Control (MAC) and Address Resolution Protocol (ARP) information. However, Kahn, from the same field of endeavor, teaches the learned network address information includes Media Access .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-10, 13, and 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476